COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Milton Wayne Kay v. The State of Texas

Appellate case number:     01-13-00595-CR

Trial court case number: D-120519-R

Trial court:               260th District Court of Orange County

       This case was abated on December 19, 2013 for the trial court to hold a hearing to
determine appointment of counsel. We are in receipt of an order from the trial court dated
December 20, 2013, appointing Christine Brown-Zeto as counsel for appellant.
        Appellant’s brief is already on file with this Court. We hereby reinstate this case on the
Court’s active docket, and order the State’s brief, if any, to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: January 7, 2014